 


109 HR 4491 IH: Nursing Home Fire Safety Act of 2005
U.S. House of Representatives
2005-12-08
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS
1st Session
H. R. 4491 
IN THE HOUSE OF REPRESENTATIVES 
 
December 8, 2005 
Mr. Larson of Connecticut (for himself, Mr. King of New York, Mr. Neal of Massachusetts, Ms. Jackson-Lee of Texas, Mr. Ruppersberger, Mr. Rangel, Mr. Wexler, Mr. Payne, Mr. Schwarz of Michigan, Mr. Terry, Mr. Cleaver, Mr. Shimkus, Mr. Smith of New Jersey, Mr. English of Pennsylvania, and Mr. Gordon) introduced the following bill; which was referred to the Committee on Energy and Commerce
 
A BILL 
To provide loans and grants for fire sprinkler retrofitting in nursing facilities. 
 
 
1.Short title This Act may be cited as the Nursing Home Fire Safety Act of 2005. 
2.Findings and Sense of Congress 
(a)FindingsCongress finds the following:  
(1)On February 26, 2003, a fire at a Hartford, Connecticut, nursing facility without an automatic fire sprinkler system claimed the lives of 16 patients, and on September 27, 2003, a fire at a Nashville, Tennessee, nursing home without an automatic fire sprinkler system claimed the lives of 15 patients.  
(2)The National Fire Protection Association finds no record of a multiple death fire in a nursing facility equipped with an automatic fire sprinkler system.  
(3)An estimated 1.5 million Americans reside in approximately 16,300 nursing facilities nationwide, an estimated 20 to 30 percent of which lack an automatic fire sprinkler system.  
(4)Many nursing facilities lack the financial capital to install sprinklers on their own and must consider closure as an alternative to taking on large loans or other financing options in order to install sprinklers.  
(5)In a July 2004 report, the GAO found that the substantial loss of life in the Hartford and Nashville fires could have been reduced or eliminated by the presence of properly functioning automatic sprinkler systems and that Federal oversight of nursing home compliance with fire safety standards is inadequate.  
(6)Recognizing that automatic fire sprinkler systems greatly improve the chances of survival for older adults in the event of a fire, the National Fire Protection Association, with the support of the American Health Care Association, the fire safety community, and the nursing facility profession, recently issued the 2006 edition of the Life Safety Code which requires automatic sprinklers in all existing nursing facilities.  
(b)Sense of CongressIt is the sense of Congress that— 
(1)within five years, every nursing facility in America should be equipped with automatic fire sprinklers in order to ensure patient, resident, and staff safety; 
(2)the Centers for Medicare and Medicaid Services (CMS) should quickly adopt the 2006 edition of the Life Safety Code, recently issued by the National Fire Protection Association with the support of the nursing home industry, which includes the requirement that all nursing facilities be fully sprinklered; and 
(3)the Centers for Medicare and Medicaid Services, in collaboration with the Congress, take into consideration the costs of retrofitting existing nursing home facilities and commit itself to providing facilities with the critical financial resources necessary to ensure the speedy and full installation of life saving sprinkler systems. 
3.Direct loans for fire sprinklers retrofits 
(a)AuthorityNot later than 120 days after the date of the enactment of this Act, the Secretary of Health and Human Services shall establish a program of direct loans to existing nursing facilities to finance the retrofit of the facilities with an automatic fire sprinkler system. Such loans shall be made under terms and conditions specified by the Secretary. 
(b)Authorization of appropriationsThere is authorized to be appropriated to carry out this section $200,000,000 for fiscal year 2007, $100,000,000 for fiscal year 2008, $75,000,000 for fiscal year 2009, $50,000,000 for fiscal year 2010, and $25,000,000 for fiscal year 2011.  
4.Sprinkler retrofit assistance grants 
(a)AuthorityNot later than 120 days after the date of the enactment of this Act, the Secretary of Health and Human Services shall establish a program to award grants to nursing facilities for the purposes of retrofitting them with an automatic fire sprinkler system. Such grants shall be awarded under terms and conditions specified by the Secretary. 
(b)PriorityIn awarding grants under this section, the Secretary shall give a priority to applications that demonstrate a need or hardship. In determining hardship, the Secretary may take into account factors such as the number of Medicare and Medicaid patients, the age and condition of the facility, and the need for nursing facility beds in the community involved.  
(c)Authorization of appropriationsThere is authorized to be appropriated to carry out this section $20,000,000 for each fiscal years 2007 through 2011.  
 
